Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17197693, filed on 03/10/2021, has claims 1-20 pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-7, 9-14 and 16-20 are objected to because of the following informalities:  
Claims 2-7 are dependent claims and depending on independent claim 1. 
Claim 2, line 1, recites “A system according to claim 1, …”. “A system” in claim 2 should be changed to –The system--.
Same correction is needed for the rest of dependent claims 3-7, 9-14 and 16-20 recited above. “A …” should be changed to –The—for all the dependent claims.
Appropriate correction is required.

Claims 1, 8 and 15 are objected to because of the following informalities:
Claim 1, line 9, recites “… the block number is an object key, …”. The term “… an object key …” should be change to –the object key—since the “an object key” is cited in line 8.
The same objection is applied to claims 8 and 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the object store" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is rejected under 35 U.S.C. 101 because the claims recite "A database system", however the claim's limitations do not include any physical structure to perform the steps recited in the claim, furthermore the claim fails to disclose a physical article or object associated with the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 13-16 and 19-20 are rejected under 35 USC 102(a)(1) as being anticipated by Lin et al. (US 20150134900 A1) (hereinafter Lin).

As per claims 1, 8 and 15, Lin discloses a memory storing executable program code [one or more local caches 104, paragraph 16]; and a processing unit to execute the program code to cause the system to: determine a first logical page number of a first page to be persisted; identify a first blockmap page associated with the first logical page number [FIGS. 2A-2F illustrate an embodiment consisting of a two level structure. In this embodiment, the root level, for example root page A, maintains pointers for the blockmap pages at the second level, for example blockmap pages A and B and information for the first set of logical page number to physical block number mappings, and the second level, for example blockmap pages A and B, maintains information for the next two sets of logical page number to physical block number mappings, paragraph 20]; determine, from the first blockmap page, a block number associated with the first logical page number [FIG. 2A, blockmap identity 202 includes a blockmap unique identifier A, a timestamp, and a physical block number of a root page. The timestamp signifies when a blockmap identity 202 was created. The blockmap identity 202 uses the physical block number of a root page to point to an associated root page 204, paragraph 19]; determine that the block number is an object key [blockmap identity A 302 contains a blockmap unique identifier, paragraph 33]; in response to the determination that the block number is an object key, determine a first object key to associate with the first logical page number [the blockmap unique identifier and timestamp can be used to identify the root page that a blockmap identity points to, paragraph 33]; and write the first page to an object store using the first object key [Local cache 300 loads a copy of that blockmap page, i.e., blockmap page B 310, paragraph 37].

As per claims 2, 9 and 16, Lin discloses the processing unit to execute the program code to cause the system to: update the first blockmap page to associate the first object key with the first logical page number [blockmap identity A 302 contains a blockmap unique identifier, a timestamp indicating when the blockmap was last updated, and a pointer to a root page's physical block number, paragraph 33].

As per claims 6, 13 and 19, Lin discloses a locally-attached non-volatile memory device, wherein writing of the first page to the object store using the first object key comprises writing of the first page synchronously to the locally-attached non-volatile memory device and writing of the first page asynchronously to the object store using the first object key [an update transaction uses a higher timestamp to create new version of pages in the blockmap and concurrent read requests can access pages of the blockmap as they existed at a specific point in time. This allows nodes to cache multiple versions of pages without synchronizing access to the blockmap. The timestamp can be stored using 4 bytes of data, allowing it to track a very large number of updates to the blockmap structure, paragraph 46].

As per claims 7, 14 and 20, Lin discloses a locally-attached non-volatile memory device, wherein writing of the first page to the object store using the first object key comprises writing of the first page asynchronously to the locally-attached non-volatile memory device and writing of the first page asynchronously to the object store using the first object key [an update transaction uses a higher timestamp to create new version of pages in the blockmap and concurrent read requests can access pages of the blockmap as they existed at a specific point in time. This allows nodes to cache multiple versions of pages without synchronizing access to the blockmap. The timestamp can be stored using 4 bytes of data, allowing it to track a very large number of updates to the blockmap structure, paragraph 46].
.

Allowable Subject Matter
Claims 3-5, 10-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 3-5, 10-12 and 17-18 is because non of the prior arts cited teach or disclose determine a second logical page number of a second page to be persisted; identify a second blockmap page associated with the second logical page number; determine, from the second blockmap page, a second block number associated with the second logical page number; determine that the second block number is associated with a block of a block storage device; and in response to the determination that the second block number is associated with a block of a block storage device, write the second page to the block of the block storage device; wherein determination that the block number is an object key comprises a determination that the block number is in a range associated with object keys of object stores, and wherein determination that the second block number is associated with a block of a block storage device comprises a determination that the second block number is in a range associated with blocks of block storage devices; wherein the first blockmap page is associated with a first blockmap of a first database space, and wherein the second blockmap page is associated with a second blockmap of a second database space.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 9, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167